Citation Nr: 1410972	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 3, 2005 for the grant of service connection for chronic sinusitis with a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for chronic sinusitis, effective March 3, 2005.  

In June 2010, the Board remanded the claim on appeal for the issuance of a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran perfected an appeal of the claim in September 2011, at which time he requested a Board hearing, which was scheduled for February 2013.  However, in February 2013, the Veteran requested that the video hearing be rescheduled, and in May 2013, the Board remanded the claim to the RO to reschedule the hearing.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

A claim of service connection for a sinus disorder has been pending since January 1972, at which time the Veteran had chronic sinusitis and a deviated nasal septum.


CONCLUSION OF LAW

The criteria for an award of an effective date of January 19, 1972, for the grant of service connection for chronic sinusitis with a deviated nasal septum are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  The application of the law to the undisputed facts is dispositive of this appeal and no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date Claim

During service, the Veteran was involved in a motor vehicle accident in which he was thrown from the car, resulting in a head injury.  He received a related Medical Board discharge.  The Veteran is currently service-connected for the many residuals of this head injury, including a seizure disorder (80%); bilateral hearing loss (70%); chronic sinusitis with a deviated nasal septum (50%); a skull fracture (30%); and depression (30%).  His combined rating is 100 percent as of October 30, 2008.  

He contends that his service connection award for chronic sinusitis should date back to his initial service connection claim, which he filed soon after service.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary (a "formal claim") must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In January 1972 (the month following his discharge from service), the Veteran filed a VA Form 21-526,  a formal service connection claim, for "permanent brain damage with black-out spells and hearing loss."  

In a March 1972 VA otolaryngological examination report in March 1972, mild tenderness over the maxillary sinus was noted.

In April 1973, the Veteran submitted a statement "request[ing to] claim... service connection for injuries to the head and face.  The injuries have caused [a] severe sinus condition and black-outs. . . ." [emphasis added]

A May 1973 VA examination report contains a diagnosis of possible allergic rhinitis.  The report cited a May 1972 treatment record in which rhinitis was diagnosed, and the etiology was noted to be either allergic or mechanical, due to the Veteran's head and facial injuries. 

In September 1973, a mild deviation of the nasal septum was noted, but the Veteran's sinuses were found to be normal.

In November 1973, the RO issued a rating decision on the initial claim for permanent brain damage with black-out spells and hearing loss, but service connection for a sinus condition was not adjudicated.

In March 2005, the Veteran requested service connection for sinus problems secondary to his in-service head trauma.  

In November 2005, the RO denied service connection for sinus problems, and in May 2006, within one year of the issuance of the November 2005 rating decision, the Veteran submitted private treatment records relating to his March 2006 sinus surgery, thereby tolling the finality of the November 2006 rating decision.  

In February 2007, the RO reconsidered the service connection claim after the submission of this new and material evidence, and granted service connection for chronic sinusitis with a deviated nasal septum effective May 3, 2006, the date of receipt of the sinus surgery records.  

In March 2007, the Veteran disagreed with the effective date assigned, asserting it should be the date of the original claim.  In August 2008, the RO granted a new effective date of March 3, 2005, the date of receipt of the March 2005 service connection claim.

In April 2010, at a Board hearing regarding an increased rating for chronic sinusitis, the Veteran raised the issue of the propriety of the March 3, 2005 effective date assigned, asserting that his 1972 claim for service connection for sinusitis was the  original claim, and it had never been adjudicated.

In June 2010, the Board remanded the issue of an earlier effective date, determining that the RO did not grant the full benefit sought, as the Veteran had requested an effective date commensurate with the date of receipt of his original service connection claim for the residuals of his head injury, which was filed in 1972.  

After the issuance of the statement of the case, the Veteran perfected an appeal of his claim and requested a Board hearing, which was held by the undersigned Veterans Law Judge in May 2013.

During his Board hearing, the Veteran submitted new evidence relevant to his claim, waiving initial RO consideration of this evidence.  The Veteran submitted statements from friends and family members, who recollected witnessing the Veteran experience a sinus impairment since his discharge from service, and two medical opinions, authored in February and September 2013 by the same private otolaryngologist, who stated that a review of the Veteran's VA medical records indicated that the onset of his current chronic sinusitis was in October 1972.  The opinions reflect that the Veteran provided the private physician with VA records reflecting his treatment since his service, not all of which have been associated with the claim file.

The statement submitted by the Veteran in April 1973 requested consideration of a sinus disorder as an impairment resulting from his in-service head injury.  That statement, at the very least, constitutes an informal service connection claim for a sinus disorder.

That statement can also be construed as a mere clarification of the January 1972 claim for service connection for residuals of a head injury.    

The evidence of record clearly demonstrates that, during the pendency of the 1972 claim, the Veteran had both chronic sinusitis and a deviated nasal septum.  

Tenderness of the maxillary sinuses was noted in a March 1972 VA General Examination Report; and a private otolaryngologist, who reviewed the Veteran's VA treatment records from this period, concluded that chronic sinusitis was evident in October 1972.  

A September 1973 VA ENT treatment record notes the Veteran's deviated septum.  

The Board finds that the Veteran's January 1972 claim for service connection for the residuals of head trauma encompassed a chronic sinus disability and that such was never adjudicated.   That portion of the 1972 claim remained pending and unadjudicated until February 2007.  

The  November 2005 rating decision was not final, as new and material evidence was submitted within one year of the issuance of this decision.  The lack of finality of that decision was recognized by the RO, who assigned an effective date of March 2005, the date of the claim that was adjudicated by the November 2005 rating decision.

An effective date of January 19, 1972, for service connection for chronic sinusitis with a deviated nasal septum is warranted.


ORDER

An effective date of January 19,1972, for service connection for chronic sinusitis with a deviated nasal septum, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


